DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 11/21/2022.

Response to Arguments
Claims 1, 3 – 8, 10 – 15 and 17 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 3 – 8, 10 – 15 and 17 – 20 remain rejected. The rejection under 35 U.S.C. §101 to claims 1 – 20 are withdrawn in view of the amendment. 
Applicant's arguments filed with respect to claims 1, 3 – 8, 10 – 15 and 17 – 20 have been fully considered but they are moot in view of new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 – 8, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilde et al. (US 2017/0255604 A1) (‘Wilde’ herein after) further in view of Sumanth Pasupuleti (US 2016/0173467 A1) (‘Pasupuleti’ herein after) further in view of Kotler et al. (US 2013/0097481 A1) (‘Kotler’ herein after).

With respect to claim 1, 15, 19,
Wilde teaches a feedback method based on an online document comment, comprising: receiving comment push information sent by a server, wherein the comment push information is generated by the server according to a comment feedback addition request sent by a terminal and comprises a document identifier, a comment identifier, and a comment (paragraph 33 teaches the electronic document having a document identifier and figure 2 depicts the other information related to the document data, paragraph 34 teaches that the comment data includes a document identifier for identifying the document that the comment is related to, figure 2 depicts data related to a comment including the comment id, user id, content, state of comment which can be understood as comment type, this is also augmented with the activity data that details the action type as disclosed in paragraphs 35 – 37, Wilde); determining a first target document matching the document identifier and determining a first comment matching the comment identifier in the first target document and acquiring comment feedback matching the comment feedback type and adding the comment feedback in a comment feedback display region matching the first comment (figures 4, 5, paragraphs 53 – 55 teach determining the document and using the comment component along with the activity component to acquire the comment and add and display it with the document with the actions related to the document and comments, Wilde).
Wilde teaches a comment feedback to a document and also has activity data attached to the document that can help determine comment feedback type but does not explicitly state is as claimed.
However, Pasupuleti teaches a comment feedback type explicitly in paragraph 23 – 24 stating that the feedback permissions may directly indicate a type of feedback. Furthermore, figure 4D, 5A along with paragraph 38 – 40, 42 teach that the user is able to select a feedback type.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilde to include the teachings of Pasupuleti because both of the references are in the same field of study, collaborative documentation. Furthermore, Pasupuleti improves the field addressed by Wilde by enablement of document collaboration through networking credentials that include providing a control element through a user experience of a productivity, sending an invitation to the second user to access the content. It enables the second user to access the content within the productivity application by providing networking application credentials associated with the second user. It provides other control elements through the user experience of the productivity application to enable the second user to provide feedback on the content within the productivity application, paragraphs 13 and 23, Pasupuleti.
Wilde teaches acquiring comment feedback but does not explicitly state as claimed acquiring feedback on the first comment and wherein the comment feedback display region is located at a preset position in a first comment region of the first comment and the comment feedback is an emoticon icon, or an emoticon icon and a name of a commenter.
However, Kotler teaches acquiring feedback on the first comment Figure 2C, 2D #125, #205, #225, #234, #244, paragraphs 35, 38 and 44 – 47 teach comments and acquiring feedbacks on the first or other comments and wherein the comment feedback display region is located at a preset position in a first comment region of the first comment Figure 2C, 2D #125, #205, paragraphs 35, 38 and 46 teaches the preset position of the first comment and other comments along with feedback on the comment and the comment feedback is an emoticon icon, or an emoticon icon and a name of a commenter in figure 6, #610,#620 and paragraphs 53 – 54 teaches a user may provide a quick feedback #620 like a "thumbs up" image may be applied to indicate approval or satisfaction or a quick feedback #620 like "thumbs down" image may be applied to provide a quick disapproval or dissatisfaction and identification information, such as the initials of the reviewer, may be displayed with the #620 to provide other users information about the feedback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilde to include the teachings of Kotler because both of the references are in the same field of study, collaborative documentation. Furthermore, Kotler improves the field addressed by Wilde by enablement of document collaboration through networking credentials and quick visual indicators of comments and feedbacks, paragraphs 53 – 54, Kotler. Kotler expresses the benefit in paragraph 5 stating that a comment conversation thread may be generated and likewise may be displayed in line in a document or other content item in an easy-to-read, full text size configuration that allows for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item.

With respect to claim 3, 17,
Wilde as modified teaches the method of claim 1, after adding the comment feedback on the first comment in the comment feedback display region matching the first comment, the method further comprising: in response to a comment request of a user, generating a second comment, wherein the second comment and the first comment correspond to a same commented content and a second comment region where the second comment is located and the comment feedback display region are located in different regions (figure 3 paragraphs 45 – 48 gives the end user various settings of viewing/displaying the comments and the comment data, Wilde and figures 5A, 5B along with paragraphs 41 – 44 teach the display of the comments of the same content by various users being displayed in the different regions, Pasupuleti).

With respect to claim 4,
Wilde as modified teaches the method of claim 2, after adding the comment feedback on the first comment in the comment feedback display region matching the first comment, the method further comprising: in response to a comment request of a user, generating a second comment, wherein the second comment and the first comment correspond to a same commented content; and a second comment region where the second comment is located and the comment feedback display region are located in different regions (figure 3 paragraphs 45 – 48 gives the end user various settings of viewing/displaying the comments and the comment data, Wilde and figures 5A, 5B along with paragraphs 41 – 44 teach the display of the comments of the same content by various users being displayed in the different regions, Pasupuleti).

With respect to claim 5,
Wilde as modified teaches the method of claim 3, wherein the second comment region where the second comment is located and the comment feedback display region being located in the different regions comprises: the comment feedback display region is located between the first comment region and the second comment region; or the second comment region is adjacent to one side of the first comment region, and the comment feedback display region is adjacent to another side of the first comment region (figures 5A, 5B along with paragraphs 41 – 44 teach the display of the comments of the same content by various users being displayed in the different regions, even being displayed side by side/adjacent, Pasupuleti. Since the claim language is an or statement only one condition needs be taught by the reference of record.).

With respect to claim 6,
Wilde as modified teaches the method of claim 1, further comprising: in response to a comment impression feedback request for a third comment in a second target document, generating a comment feedback addition request corresponding to a preset comment feedback and sending the comment feedback addition request corresponding to the preset comment feedback to the server; or displaying at least two candidate comment impression options in response to a comment impression feedback request for a third comment in a second target document; and in response to a selection of a target comment impression option in the at least two candidate comment impression options, generating a comment feedback addition request matching the target comment impression option and sending the comment feedback addition request matching the target comment impression option to the server; wherein the server is configured to generate comment push information according to the comment feedback addition request and send the comment push information to at least one terminal that opens the second target document (figures 5A, 5B along with paragraphs 24, 42 teach the display of the candidate comment impressions, one being like and another comment, Pasupuleti. Since the claim language is an or statement only one condition needs be taught by the reference of record).

With respect to claim 7,
Wilde as modified teaches the method of claim 6, before displaying the at least two candidate comment impression options in response to the comment impression feedback request for the third comment in the second target document, the method further comprising: opening the second target document in response to an open request for the second target document and sending a communication establishment request carrying a second target document identifier to the server to establish a target communication link with the server, and receiving a target communication link identifier corresponding to the second target document identifier returned by the server (figures 4, 5, paragraphs 53 – 55 teach determining the document and using the comment component along with the activity component to acquire the comment and add and display it with the document with the actions related to the document and comments, Wilde); wherein generating the comment feedback addition request matching the target comment impression option and sending the comment feedback addition request matching the target comment impression option to the server comprises: sending the comment feedback addition request matching the target comment impression option to the server through a communication link corresponding to the target communication link identifier (figures 5A, 5B along with paragraphs 24, 42, 44, 49 teach request for feedback and the feedback being provided by different users for a document, wherein the document is identified by a document identifier and the user submits feedback using the candidate comment impressions, one being like or adding a comment. The various comments have their own unique identifier and are added to the document file, Pasupuleti).

With respect to claim 8,
Wilde as modified teaches the method of claim 6, wherein the comment feedback type matches a type of one candidate comment impression option of the at least two candidate comment impression options and wherein adding the comment feedback on the first comment in the comment feedback display region matching the first comment comprises: acquiring the comment feedback type and determining whether comment feedback of a same type as the comment feedback type exists in the comment feedback display region and in response to the comment feedback of the same type as the comment feedback type existing in the comment feedback display region, updating a number of pieces of comment feedback in the comment feedback display region and in response to the comment feedback of the same type as the comment feedback type not existing in the comment feedback display region, adding the comment feedback in the comment feedback display region (figures 4, 5, paragraphs 53 – 55 teach determining the document and using the comment component along with the activity component to acquire the comment and add and display it with the document with the actions related to the document and comments, Wilde and figures 5A, 5B along with paragraphs 24, 42, 44, 49 teach request for feedback and the feedback being provided by different users for a document, wherein the document is identified by a document identifier and the user submits feedback using the candidate comment impressions, one being like or adding a comment. The various comments have their own unique identifier and are added to the document file, Pasupuleti).

Claim 10 – 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanth Pasupuleti (US 2016/0173467 A1) (‘Pasupuleti’ herein after)  further in view of Bowen et al. (US 2011/0178981 A1) (‘Bowen’ herein after) further in view of Kotler et al. (US 2013/0097481 A1) (‘Kotler’ herein after).

With respect to claim 10, 18, 20,
Pasupuleti teaches a feedback method based on an online document comment, applied to a server and comprising: acquiring a comment feedback addition request sent by a terminal, wherein the comment feedback addition request is generated according to a selection of a target comment impression option in at least two candidate comment impression options displayed in the terminal (figure 4 D, paragraphs 36 – 37 depict and teach the target comment impression options as a like or comment, Pasupuleti); in a case where it is determined that the comment feedback addition request passes verification (figure 4C, 4D paragraphs 36 – 37 depict and teach the verification being done using the productivity application login using a username password combination to verify access to the document, Pasupuleti), generating comment push information matching the comment feedback addition request; and sending the comment push information to at least one terminal that opens a target document matching the document identifier (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti).
Pasupuleti teaches sending document information and receiving document and comment related information but does not explicitly disclose as claimed wherein the comment push information comprises a document identifier, a comment identifier.
However, Bowen teaches wherein the comment push information comprises a document identifier, a comment identifier in figure 5 and paragraph 40 where feedback to a document has document information including document identifier. The feedback items of the document have the feedback/comment identifier along with the feedback type.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilde to include the teachings of Pasupuleti because both of the references are in the same field of study, collaborative documentation. Furthermore, Bowen improves the field addressed by Pasupuleti by enablement of document collaboration through a web server and the web service interface enables multiple users through conventional tools to collaborate in document development activities in a more meaningful and efficient manner, paragraph 25 – 26, Bowen.
Pasupuleti teaches comment feedback but does not explicitly state as claimed adds comment feedback on a first comment in a comment feedback display region matching the first comment in the target document, wherein the comment feedback display region is located at a preset position in a first comment region of the first comment and the comment feedback is an emoticon icon, or an emoticon icon and a name of a commenter.
However, Kotler teaches adds comment feedback on a first comment in a comment feedback display region matching the first comment in the target document in Figure 2C, 2D #125, #205, #225, #234, #244, paragraphs 35, 38 and 44 – 47 teach comments and acquiring feedbacks on the first or other comments and wherein the comment feedback display region is located at a preset position in a first comment region of the first comment in Figure 2C, 2D #125, #205, paragraphs 35, 38 and 46 teaches the preset position of the first comment and other comments along with feedback on the comment and the comment feedback is an emoticon icon, or an emoticon icon and a name of a commenter in figure 6, #610,#620 and paragraphs 53 – 54 teaches a user may provide a quick feedback #620 like a "thumbs up" image may be applied to indicate approval or satisfaction or a quick feedback #620 like "thumbs down" image may be applied to provide a quick disapproval or dissatisfaction and identification information, such as the initials of the reviewer, may be displayed with the #620 to provide other users information about the feedback.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasupuleti to include the teachings of Kotler because both of the references are in the same field of study, collaborative documentation. Furthermore, Kotler improves the field addressed by Wilde by enablement of document collaboration through networking credentials and quick visual indicators of comments and feedbacks, paragraphs 53 – 54, Kotler. Kotler expresses the benefit in paragraph 5 stating that a comment conversation thread may be generated and likewise may be displayed in line in a document or other content item in an easy-to-read, full text size configuration that allows for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item.

With respect to claim 11,
Pasupuleti as modified teaches the method of claim 10, before acquiring the comment feedback addition request sent by the terminal, further comprising: receiving a communication establishment request carrying the document identifier sent by the terminal (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti); establishing a target communication link with the terminal according to the communication establishment request and sending a target communication link identifier corresponding to the target communication link to the terminal (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti and figure 1, 3A, 3B, 3D, and paragraphs 42 – 45 teach the document information being communicated and the feedback addition request being communicated, Bowen); wherein acquiring the comment feedback addition request sent by the terminal comprises: acquiring the comment feedback addition request sent by the terminal through a communication link corresponding to the target communication link identifier (figure 1, 3A, 3B, 3D, and paragraphs 42 – 45 teach the document information being communicated and the feedback addition request being communicated, Bowen).

With respect to claim 12,
Pasupuleti as modified teaches the method of claim 10, wherein it being determined that the comment feedback addition request passes the verification comprises: comparing a target user identifier in the comment feedback addition request with a valid user identifier list (figure 4C, 4D paragraphs 36 – 37 depict and teach the verification being done using the productivity application login using a username password combination to verify access to the document, Pasupuleti); and in a case where the valid user identifier list comprises the target user identifier, determining that the comment feedback addition request passes the verification, and in a case where the valid user identifier list does not comprise the target user identifier, determining that the verification fails (figure 4C, 4D paragraphs 36 – 37 depict and teach the verification being done using the productivity application login using a username password combination to verify access to the document, Pasupuleti).

With respect to claim 13,
Pasupuleti as modified teaches the method of claim 11, wherein sending the comment push information to the at least one terminal that opens the target document matching the document identifier comprises: determining the at least one terminal that opens the target document, and acquiring at least one communication link identifier that matches the at least one terminal respectively; and sending the comment push information to each of the at least one terminal through a respective one of at least one communication link corresponding to the at least one communication link identifier (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti and figure 3H, Paragraphs 52 – 53, Bowen).

With respect to claim 14,
Pasupuleti as modified teaches the method of claim 11, after sending the comment push information to the at least one terminal that opens the target document matching the document identifier, the method further comprising: storing the comment push information in a database (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, Pasupuleti and figure 3H, Paragraphs 52 – 53, Bowen); in response to a communication establishment request carrying the document identifier sent by a new terminal, establishing a target communication link with the new terminal (paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti and figure 3H, Paragraphs 52 – 53, Bowen); acquiring the comment push information matching the document identifier from the database and sending the comment push information to the new terminal through the target communication link (figure 4D, 5A, 5B depict and paragraphs 38 – 44 teach the comment feedback option presented to the end user and in response to adding a comment, paragraph 40, 47 teach that the feedback is stored in conjunction with the content in the data store, Pasupuleti and figure 3H, Paragraphs 52 – 53, Bowen).



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6687878 B1 teaches  synchronizing/updating Local Client Notes With Annotations Previously Made By Other Clients In A Notes Database.
US 5671428 teaches collaborative document processing system with version and comment management.
US 20160155091 A1 teaches maintaining comments for a document in cloud based databases.
US 20220083727 A1 teaches collaborative document creation by plurality of teams and users with feedbacks and inputs.
US 20180032493 A1 teaches maintaining comments and graphical annotations for a document.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 12/17/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166